DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Labanc et al. (US 2018/0026589 A1).
In regards to claim 1, Labanc discloses, in figure 1, a method for operating a variable impedance load on a planar transformer (110) (Par 0004), consisting of at least a primary (112) and a secondary side (114), which can be operated as an input or output side (input of 110), comprising primary and secondary coils (Par 0063), wherein capacitances between windings of a coil form a resonant circuit with inductances of the coil (Par 0021), comprising: - the selection of a resonance frequency of the resonant circuit, wherein the resonance frequency falls on a frequency of a harmonic of an input signal to be suppressed (Par 0039-0041, 0069; resonance frequency are selected and provided for the broadband transforming the load to a load impedance.)
	In regards to claim 2, Labanc discloses, the method of claim 1, further comprising providing an impedance on the input side of the planar transformer, which does not depend on a signal reflected at the output, so that the planar transformer appears non-transparent for the harmonic (par 0069).
In regards to claim 3, Labanc discloses, in figure 1, the method for operating a planar transformer (110), consisting of a primary (112) and a secondary side (114), wherein that primary side has at least a first coil (112) and that secondary side has at least a second coil (114), which second coil is constructed symmetrically and has a point of symmetry (112 and 114 are both symmetric, see figure 1) and a differential output with two branches (112, 114, par 0063), which second coil (114) between the point of symmetry and a first branch (112) of the differential output has a distributed inductance and a distributed capacitance between its windings (par 0006, 0012), comprising: Selecting a resonance frequency between distributed inductance and distributed capacitance equal to a multiple of a preferred operating frequency  (Par 0039-0041; resonance frequency are selected and provided for implementing a broadband matching network for an amplifier arrangement with a nominal operating frequency).
	In regards to claim 5, Labanc disclose, in figure 1, the method according to claim 1, characterized in that the planar transformer (110) is operating in radio-frequency operation (par 0036).
	In regards to claim 6, Labanc disclose, in figure 1, the method according to claim 5, characterized in that the radio-frequency operation is f > 10 MHz (par 0039).
	In regards to claim 7, Labanc disclose, in figure 1, the method according to claim 5, characterized in that the radio-frequency operation is 50 kHz < f < 10 MHz (par 0039).
	In regards to claim 8, Labanc disclose, in figure 1, planar transformer (110), having at least a primary (112) and a secondary side (114), which can be operated as an input or output side (input of 110), and a controller (par 0037), wherein the controller has a programming which has the steps according to claim 1 (par 0037).
	In regards to claim 9, Labanc discloses, in figure 1, planar transformer (110), having a preferred operating frequency (par 0063) and consisting of a primary (112) and a secondary side (114), wherein that primary side (112) has at least a first coil (112) and that secondary side (114) has at least a second 
	In regards to claim 11, Labanc discloses, in figure 1, the method according to claim 2, characterized in that the planar transformer (110) is operating in radio-frequency operation (Par 0036).
	In regards to claim 12, Labanc discloses, in figure 1, the method according to claim 3, characterized in that the planar transformer (110) is operating in radio-frequency operation (Par 0036).
	In regards to claim 14, Labanc discloses, in figure 1, Planar transformer (110), having at least a primary (112) and a secondary side (114), which can be operated as an input or output side (input of 110), and a controller (Par 0037), wherein the controller has a programming which has the steps according to claim 2 (Par 0037).
In regards to claim 15, Labanc discloses, in figure 1, Planar transformer (110), having at least a primary (112) and a secondary side (114), which can beAtty. Docket No.: FAR-029399 I JS PCT Page 6 operated as an input or output side (input of 110), and a controller (par 0037), wherein the controller has a programming which has the steps according to claim 3 (Par 0037).
In regards to claim 17, Labanc discloses, in figure 1, Planar transformer (110), having at least a primary (112) and a secondary side (114), which can be operated as an input or output side (input of 110), and a controller (par 0037), wherein the controller has a programming which has the steps according to claim 5 (par 0037).
In regards to claim 18, Labanc discloses, in figure 1, Planar transformer (110), having at least a primary (112) and a secondary side (114), which can be operated as an input or output side (input of 110), and a controller (par 0037), wherein the controller has a programming which has the steps according to claim 6 (par 0037).
In regards to claim 19, Labanc discloses, in figure 1, Planar transformer (110), having at least a primary (112) and a secondary side (114), which can be operated as an input or output side (input of 110), and a controller (par 0037), wherein the controller has a programming which has the steps according to claim 7 (par 0037).
Allowable Subject Matter
Claims 4, 10, 13, and 16 allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 4, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
The method for operating a planar transformer, having a preferred operating frequency and consisting of a primary and a secondary side, which primary side has an input with a first input impedance at the preferred operating frequency and which secondary side has an output with a first output impedance at the preferred operating frequency, with a first source impedance and a first load impedance, wherein at theAtty. Docket No.: FAR-029399 US PCT Page 4 preferred operating frequency the first source impedance is the complex conjugate of the first load impedance of the input impedance, when the output is terminated, and the first load impedance is the complex conjugate of the first source impedance of the output impedance, when the input is terminated, wherein that primary side has at least a first coil and that secondary side has at least a second coil, which second coil is constructed symmetrically and has a virtual radio-frequency ground at the point of symmetry, when the planar transformer is operating in differential 
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
Planar transformer, having a preferred operating frequency and consisting of a primary and a secondary side, which primary side has an input with a first input impedance at the preferred operating frequency and which secondary side has an output with a first output impedance at the preferred operating frequency, with a first source impedance and a first load impedance, wherein at the preferred operating frequency the first source impedance is the complex conjugate of the first load impedance of the input impedance, when the output is terminated, and the first load impedance is the complex conjugate of the first source impedance of the output impedance, when the input is terminated, wherein that primary side has at least a first coil and that secondary side has at least a second coil, which second coil is constructed symmetrically and has a virtual radio-frequency ground at the point of symmetry when the planar transformer is operating in differential mode, characterized in that a resonance frequency between distributed inductance and distributed capacitance is equal to a multiple of the preferred operating frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896